Citation Nr: 9905889	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-48 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to restoration of service connection for 
polysubstance abuse as secondary to service-connected post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from March 1968 to December 
1971.

This veteran's case came before the Board of Veterans' 
Appeals (Board) on appeal from October 1994 and October 1995 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Wichita, Kansas.  In October 1996, 
the Board remanded the case for the development of additional 
medical evidence.

While in remand status, the RO granted service connection for 
polysubstance abuse as secondary to the veteran's service-
connected post-traumatic stress disorder (PTSD) by rating 
decision of August 1997.  However, the RO subsequently 
severed service connection for the polysubstance abuse 
disability by rating decision of December 1997.  The veteran 
has filed a timely appeal of the severance action of December 
1997.  Therefore, this decision will address the propriety of 
the RO's decision to sever service connection for 
polysubstance abuse as secondary to the veteran's service-
connected PTSD. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  Evidence contained in the claims file shows that the 
veteran had a long history of alcohol and marijuana abuse, 
but that he was not actively abusing those substances as of 
the date of his 1997 VA examination.  

3.  The August 1997 grant of service connection for 
polysubstance abuse as secondary to PTSD was based, in large 
measure, upon a 1997 VA medical opinion that the veteran used 
alcohol in an attempt to get relief from severe PTSD-related  
flashbacks and nightmares.

4.  The RO's December 1997 severance of service connection 
for polysubstance abuse was predicated upon its 
interpretation that  38 U.S.C.A. § 1110, as amended by 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, Section 8052, 104 Stat. 1388, 
1388-351, prohibited all grants of service connection for 
disabilities resulting from a veteran's own alcohol or drug 
abuse based on claims filed after October 31, 1990.  

5.  As interpreted by the United States Court of Veteran's 
Appeals and by the VA's General Counsel, however,  
38 U.S.C.A. § 1110, as amended by Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, forbids the payment of 
compensation for polysubstance abuse, but permits a grant of 
service connection for that disability when it was caused or 
aggravated by another, service-connected, disability.


CONCLUSION OF LAW

The grant of service connection for polysubstance abuse as 
secondary to service-connected PTSD by rating decision in 
August 1997 was not clearly and unmistakably erroneous, and a 
restoration of service connection for that disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. 
§§ 3.105, 3.306, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of  38 U.S.C.A. § 5107(a) (West 
1991), and that all relevant facts have been properly 
developed for this appeal.  

Service connection may be granted for disability which is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  When a 
disease was not initially manifested during service or within 
the applicable presumption period, the appellant may 
establish the "required nexus" for service connection by 
evidence demonstrating a medical relationship between the 
current disability and the service.  38 C.F.R. § 3.303(d) 
(1998);  Godfrey v. Derwinski,  2 Vet.App. 352, 356 (1992).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

Service connection may be granted for a disability which 
preexisted active service but was aggravated therein.  
38 U.S.C.A. § 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran may be service-connected 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995);  See  
38 C.F.R. § 3.310(a) (1998).

The veteran has asserted that he used alcohol and drugs to 
alleviate his symptoms of PTSD; that his substance abuse was 
therefore caused by his PTSD; and that he is entitled to 
service connection for substance abuse on a secondary basis.

A review of the medical records contained in the veteran's 
three-volume claims file, including VA outpatient treatment 
records from June 1983 and March 1985, shows that the veteran 
likely had a history of abuse of alcohol and drugs prior to 
his enlistment in military service.  However, the veteran's 
service medical records contain only a single reference to 
his having been tested for alcohol levels in his blood in May 
1971.  Those records appear otherwise negative for any 
indication of drug or alcohol abuse.

Following his discharge from service, the veteran began to 
heavily abuse drugs and alcohol.  He was admitted to VA 
hospitals in September and October 1974, and from December 
1974 through April 1975, for problems which included episodic 
excessive alcohol consumption.  Reports of VA Social and 
Industrial Surveys, conducted in connection with the 
veteran's VA examinations in March 1988 and in February 1992, 
stated that he completed a substance abuse treatment program 
in 1979 at St. John's Hospital in Salinas, Kansas.  The 
report of the March 1988 VA examination stated that the 
veteran had used alcohol and drugs after his separation from 
service to escape from intrusive memories of his Vietnam War 
experiences, and to help him sleep.  However, the February 
1992 Social and Industrial Survey report cited the veteran's 
assertion that he rarely drank any more at all, and no longer 
abused drugs.  

In May 1994, the RO issued a rating decision denying service 
connection for substance abuse.  It appears that the RO 
raised the issue of entitlement to that disability on its own 
initiative after reviewing the report of the veteran's 
October 1993 VA examination which noted a history of alcohol 
dependence in remission.

In June 1994, the veteran was admitted to a VA hospital for 
one day following a binge alcohol drinking episode.  During a 
December 1994 VA hospitalization, the veteran stated that he 
no longer used alcohol, or any drug not prescribed for him by 
his physicians.

A Social Work Service report and summary, conducted in 
connection with the veteran's VA hospitalization in April and 
May 1995, stated that the veteran did have a current 
substance abuse problem and referred to his resumption of 
drinking alcohol after his 1993-94 marital problems; however, 
the pertinent medical diagnosis from that admission stated 
that he had a history of alcohol dependence, in full 
remission.  The veteran was again hospitalized at a VA 
medical facility in June and July 1995.  His discharge 
diagnoses included history of alcohol dependence, in 
remission.

In October 1996, the Board remanded the veteran's case to the 
RO for the development of additional medical evidence, 
including a VA psychiatric examination.  The examiner was 
requested to state whether the veteran had a current 
substance or polysubstance abuse disorder, and if so, whether 
it was caused or aggravated by his service-connected PTSD.

In August 1997 examination report, a VA psychiatric examiner 
offered the opinion that the veteran did not have a current 
problem with substance abuse, but that when his substance 
abuse disorder was active, it had been fueled by his PTSD.  
The examiner further indicated that the veteran had used 
alcohol as a way of seeking relief from his severe flashbacks 
and nightmares.

Based in large measure on the August 1997 VA examiner's 
report, a rating decision in August 1997 granted service 
connection for polysubstance abuse as secondary to the 
veteran's service-connected PTSD.

In October 1997, the RO sent notice to the veteran and his 
representative that it was planning to sever service 
connection for polysubstance abuse.  As the veteran did not 
file any evidence in opposition to that proposal within the 
requisite time period, the RO issued a December 1997 rating 
decision severing service connection for that disability.  

The veteran filed a timely notice of disagreement and 
appealed from the December 1997 rating action.  The RO issued 
a supplemental statement of the case in February 1998 
explaining that its decision had been based on its 
interpretation of  38 U.S.C.A. § 1110, as amended by Section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. 
L. No. 101-508, Section 8052, Stat. 1388, 1388-351.  The RO 
stated that the Act "prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  The payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a), on secondary service connection 
of a disability proximately due to or a result of a service-
connected condition.  Further, compensation is prohibited 
regardless of whether compensation is claimed on the basis 
that a service-connected disease or injury caused the 
disability or on the basis that a service-connected disease 
or injury aggravated the disability."

It appears, however, that in making its decision to sever 
service connection, the RO did not consider the opinion of 
the United States Court of Veterans Appeals (Court) in the 
case of  Barela v. West, 11 Vet. App. 280 (1998), which held, 
in pertinent part, that "Section 1110 [38 U.S.C.A. § 1110], 
by its terms, prohibits only the payment of "compensation" 
for disability due to alcohol and drug abuse; it does not bar 
an award of service connection."  Further, the RO apparently 
did not consider the February 10, 1998 opinion of the Acting 
General Counsel to the VA which stated, in pertinent part, 
that "for purposes of all . . . VA benefits other than 
disability compensation, the amendments made by section 8052 
do not preclude eligibility [for service connection] based on 
a disability or death resulting from such a disability 
[resulting from alcohol or drug abuse], secondarily service 
connected under  38 C.F.R. § 3.310(a) as proximately due to 
or the result of a service-connected disease or injury.  VA 
OPGCPREC 2-98.

Thus, the Court and the VA General Counsel have interpreted  
38 U.S.C.A. § 1110, as amended, as permitting a grant of 
service connection for polysubstance abuse which is secondary 
to a service-connected disability such as PTSD, even though 
monetary compensation may not be paid for that polysubstance 
abuse disability.  The cited interpretations of  38 U.S.C.A. 
§ 1110 being now controlling, the RO's decision to sever 
service connection for polysubstance abuse was in error and 
must be reversed.

Upon careful review of all the evidence contained in the 
claims file, the Board has determined that there was a 
tenable basis in the evidence of record for the RO's award of 
service connection for polysubstance abuse as secondary to 
PTSD.  Although the veteran's polysubstance abuse was not 
active at the time of the August 1997 VA examiner's report, 
it was reasonable for the RO to conclude that it was merely 
in remission, and had not been completely eliminated, given 
its long history of recurrences.  Consequently, the grant of 
service connection for that disability was not clearly and 
unmistakably erroneous, and the subsequent severance of 
service connection by a rating decision in December 1997 was 
improper.  38 C.F.R. § 3.105 (1998).  Therefore, restoration 
of service connection for polysubstance abuse as secondary to 
PTSD is warranted.  The Board again notes, however, that the 
veteran is not entitled to VA disability compensation for his 
service-connected polysubstance abuse disability. 


ORDER

Restoration of service connection for polysubstance abuse as 
secondary to post-traumatic stress disorder is granted.


		
	FRANK   L.   CHRISTIAN	
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

